Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 1 of 36 Page ID
                                 #:10253




                       Exhibit 1
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 2 of 36 Page ID
                                 #:10254




                                 EXHIBIT 1                               16
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 3 of 36 Page ID
                                 #:10255




                                 EXHIBIT 1                               17
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 4 of 36 Page ID
                                 #:10256




                                 EXHIBIT 1                               18
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 5 of 36 Page ID
                                 #:10257




                                 EXHIBIT 1                               19
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 6 of 36 Page ID
                                 #:10258




                                 EXHIBIT 1                               20
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 7 of 36 Page ID
                                 #:10259




                                 EXHIBIT 1                               21
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 8 of 36 Page ID
                                 #:10260




                                 EXHIBIT 1                               22
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 9 of 36 Page ID
                                 #:10261




                                 EXHIBIT 1                               23
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 10 of 36 Page ID
                                  #:10262




                                 EXHIBIT 1                                24
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 11 of 36 Page ID
                                  #:10263




                                 EXHIBIT 1                                25
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 12 of 36 Page ID
                                  #:10264




                                 EXHIBIT 1                                26
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 13 of 36 Page ID
                                  #:10265




                                 EXHIBIT 1                                27
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 14 of 36 Page ID
                                  #:10266




                                 EXHIBIT 1                                28
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 15 of 36 Page ID
                                  #:10267




                                 EXHIBIT 1                                29
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 16 of 36 Page ID
                                  #:10268




                                 EXHIBIT 1                                30
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 17 of 36 Page ID
                                  #:10269




                                 EXHIBIT 1                                31
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 18 of 36 Page ID
                                  #:10270




                                 EXHIBIT 1                                32
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 19 of 36 Page ID
                                  #:10271




                                 EXHIBIT 1                                33
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 20 of 36 Page ID
                                  #:10272




                                 EXHIBIT 1                                34
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 21 of 36 Page ID
                                  #:10273




                                 EXHIBIT 1                                35
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 22 of 36 Page ID
                                  #:10274




                                 EXHIBIT 1                                36
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 23 of 36 Page ID
                                  #:10275




                                 EXHIBIT 1                                37
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 24 of 36 Page ID
                                  #:10276




                                 EXHIBIT 1                                38
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 25 of 36 Page ID
                                  #:10277




                                 EXHIBIT 1                                39
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 26 of 36 Page ID
                                  #:10278




                                 EXHIBIT 1                                40
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 27 of 36 Page ID
                                  #:10279




                                 EXHIBIT 1                                41
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 28 of 36 Page ID
                                  #:10280




                                 EXHIBIT 1                                42
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 29 of 36 Page ID
                                  #:10281




                                 EXHIBIT 1                                43
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 30 of 36 Page ID
                                  #:10282




                                 EXHIBIT 1                                44
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 31 of 36 Page ID
                                  #:10283




                                 EXHIBIT 1                                45
 Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 32 of 36 Page ID
                                   #:10284




 1                          CBAILA - PEFENDANT
 2

 3   DATED:                       BY:
                                         Estevan Valenzuela
 4
                                         Chief Executive Officer
 5

 6
     DATED:                       BY:
 7                                       Pamela L. Johnston
                                         Foley &Lardner LLP
 8
                                         Counsel for CRAILA
 9

10

1l
     DATED:                       BY:
l2                                       Scott Parrish Moore
13                                       Baird Holm LLP
t4
15

16

l7   DATED   , -rf. i-Lor l*?t/olrr, Sharon
                                         &ln-k                       r ,,
18
                                     =, Kinlaw
                                         Executive Director
19                                       Fair Housing Council   of
                                         San Fernando Valley
20
2t                                   \
22   DATED,   S.<t,   6rza\1 sr,\-^,Jr( A. O,.r-^-_-.
                                    R. Warren
                                         Donald
23                                       Warren Benson Law Group
                                         Counsel for Fair Housing Council of
24
                                         San Fernando Valley
25

26

27
28




                                  EXHIBIT 1                               46
                                                      Scanned with CamScanner
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 33 of 36 Page ID
                                  #:10285




                                 EXHIBIT 1                                47
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 34 of 36 Page ID
                                  #:10286




                                 EXHIBIT 1                                48
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 35 of 36 Page ID
                                  #:10287




                                 EXHIBIT 1                                49
Case 2:11-cv-00974-PSG-JC Document 276-1 Filed 09/06/19 Page 36 of 36 Page ID
                                  #:10288




                                 EXHIBIT 1                                50
